ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Allowable Subject Matter
Claims 1-26 are allowed.
Although the prior art suggests storing the affine parameters and the motion vectors in a buffer, and “In fixed point operation, scale factors (e.g., xSF, ySF) may be computed at fixed bit depth for integer operation of motion scaling algorithm”, see Gokhale US 2017/0006284 A1 at ¶0326, and Tourapis US 2014/0003527 A1 suggests bit-depth scalability at ¶0064, the prior art, either alone or combined, do not suggest storing the determined motion vectors for one or more sub-blocks of the affine block in a first buffer; storing the determined one or more affine parameters of the affine block in a second buffer that is different than the first buffer; having the same bit-depth for storing the determined motion vectors in a first buffer; storing the determined one or more affine parameters in a second buffer that is different than the first buffer and wherein a bit-depth of the second buffer is a same bit-depth as a bit-depth of the first buffer. Therefore, the claims are considered novel and patentable if rewritten in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487